The parties hereto were married in 1934, after an acquaintance of about 40 years. Each party had been previously married and divorced. Plaintiff Celia Bly had three children by one of her former marriages but no children were born as a result of her marriage to defendant John Bly. The parties lived on a farm in Sanilac county and were both hard working people. Difficulties arose between them, the details of which need not *Page 683 
be related here. The wife filed a bill of complaint asking for a divorce on the ground of cruelty and the husband filed a cross bill seeking a divorce on the same ground.
The trial judge in a written opinion referred to the former matrimonial experiences of the parties and commented upon the redeeming feature that there are no small children to reap the aftermath of the union. The testimony was in hopeless conflict and the trial judge commented that he was not impressed with the truth of some of it. He dismissed plaintiff's bill of complaint and awarded a decree of divorce to the defendant.
Plaintiff contends on appeal that defendant and cross plaintiff did not meet the burden of proof, and that the decree which awarded plaintiff the sum of $500 in lieu of dower rights and alimony was unjust and inequitable. The decree referred to the sum of $600 which the defendant had paid to plaintiff during the pendency of the cause, and another sum of $200 which had been applied on the purchase of a home for plaintiff's son. A relatively new Pontiac car, on which the defendant had paid the equivalent of $650, was awarded to plaintiff. The decree also required defendant to pay an outstanding bill incurred by plaintiff for clothing and other items amounting to $81.23, a medical bill of $77, and an attorney fee of $75.
In Chubb v. Chubb, 297 Mich. 501, 506, the court said:
"While we are not restricted by the findings of the circuit court, a divorce case on appeal being heard de novo, especial consideration is given to such findings, so largely based upon the credibility of the witnesses, and the reviewing court ought not to reverse the determination of the trial court in such a case, unless convinced that it must have *Page 684 
reached a different conclusion had it occupied the position of the lower court, under like circumstances." See authorities cited therein.
In the instant case we find no reason for disturbing the determination of the trial judge either as to which party should have the decree of divorce or the award of alimony and property settlement. The amount to be awarded in lieu of dower and for alimony rests largely in the discretion of the trial court, and it is only where there is a manifest abuse of that discretion that the award will be interfered with on appeal. Tyson v.Tyson, 283 Mich. 192. There is no manifest abuse of discretion in the instant case.
We are mindful that the parties should come into equity with clean hands and, like the trial judge, we are not impressed by some of the testimony. However, we cannot say that we must have reached a different conclusion if we had had the opportunity to see and hear the witnesses.
The decree is affirmed but without costs to either party.
CHANDLER, C.J., and BOYLES, NORTH, STARR, and BUTZEL, JJ., concurred with BUSHNELL, J.